          Case 1:15-cv-09935-NRB Document 111 Filed 10/15/18 Page 1 of 1
SULLIVAN(t                                               Sullivan & Worcester UP             T 212 660 3000
                                                         1633 Broadway
WORCESTER                                                New York, NY 10019
                                                                                             F 212 660 3001
                                                                                             www.sondw.com




                                                                 October 12, 2018
VIAECF
Honorable Naomi Reice Buchwald
United States District Judge                                                             USDCSDNY
United States Courthouse                                                                 DOCUMENT
500 Pearl Street                                                                         ELECTRO NI CALLY FILED
New York, New York 10007
                                                                                         DOC#: _ _
                                                                                    :l DATE FILED:
                                                                                                           1Dt15~1~1rl~
                                                                                                             _ '...l.. '<>
         Re: Gordon v. Dingman, 15 Civ. 9935 (NRB) (NS)                             ,I                    ---'--"-"-~---

Dear Judge Buchwald:

         We are plaintiffs' counsel in the above-referenced case.
                                                                                               l__.. hc,enh,.
        In an Order dated July 16, 2018 (ECF 95), the Court declared that the proposed Second -rr~:f~.
Amended Complaint filed by Plaintiffs at ECF 64-2 "is deemed the operative complaint in this     4,VJ~-'
matter." By this letter motion we respectfully request that the Court grant us leave to fi~e
Second Amended Complaint as a standalone document on the case docket.                   ~


                                                     Respectfully yours,

                                                     ls/Harry H. Rimm

                                                     Harry H. Rimm

cc:      Defendant James T. Dingman (Via Email)




                                                                                                      '


                                                                                                  I
                                                                                                   I




BOSTON   LONDON   NEW YORK   TEL AVIV   WASHINGTON, DC
